Case 1:19-cr-00802-GBD Document 24 Filed 02/14/20 Page 1 of 1
U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

February 14, 2020

BY ECF J SO ORDERED

The Honorable George B. Daniels
United States District Judge Schedy|
Southern District of New York FEB 14 2029 2020 1UIed for Fe
500 Pearl Street ’

New York, New York 10007

  
 

Re: United States v. Mendel Zilberberg and Aron Frid Pos a .
19 Cr. 802 (GBD) Bae WED?

Dear Judge Daniels:

The Government writes on behalf of the parties to respectfully request an adjournment of
the conference currently scheduled for February 18, 2020 at 10:00 a.m. for approximately 60 days.
This adjournment will allow time for the Government to complete discovery and for the parties to
engage in discussions regarding a potential pretrial disposition of this case.

In addition, the Government respectfully requests that time be excluded under the Speedy
Trial Act until the next conference date set by the Court pursuant to Title 18, United States Code,
Section 3161(h)(7)(A). The Government submits that the exclusion of time best serves the ends
of justice and outweighs the best interests of the public and the defendants in a speedy trial as it
will enable the Government to complete discovery and allow additional time for the defendants to
review discovery and for the parties to discuss a potential disposition of this matter. Counsel for
both defendants, Mendel Zilberberg and Aron Fried, consent to this request.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

f

By: oe! i perc fC Pere wt
Kimberly J. Ravener / Sagar K. Ravi
Assistant United States Attorneys
(212) 637-2358 /-2195

  

      

 

cc: Isabelle Kirshner, Esq.
Benjamin Brafman, Esq.

 

 

 
